Citation Nr: 1711036	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee strain.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1996 to August 1996 and from October 2003 to April 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over this case was subsequently transferred to the RO in Waco, Texas, and that office forwarded the appeal to the Board.

In February 2015, the Board remanded the appeal for additional development.  The appeal is once again before the Board.

The Board notes that in February 2015 correspondence, the Veteran timely appealed a January 2015 rating decision denying entitlement to increased ratings for right lower extremity sciatic nerve peripheral neuropathy and low back strain, compensation under 38 U.S.C.A. § 1151 (West 2014) for headaches, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  Generally, where, as here, no statement of the case has been issued, the Board is required to remand rather than refer the appealed issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however, the Board's review of the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is already taking action on these issues.  Accordingly, at this juncture, the Board will decline jurisdiction over these issues.

Similarly, although an appeal has been perfected regarding the issues of entitlement to service connection for hematuria, diabetes mellitus, hypertension, vomiting blood, and aid and attendance allowance for the Veteran's spouse, VACOLS indicates that the RO is still taking action on these issues as they remain in advance certification status.  Accordingly, at this juncture, the Board will decline jurisdiction over these issues.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board remanded the appeal to obtain outstanding Social Security Administration records as well as VA examinations to address the current severity of the Veteran's left and right knee disabilities.  While the outstanding Social Security Administration records appear to have been associated with the claims file, there is no indication that any VA knee examination has been conducted.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA knee examinations are required.

The Board notes that the Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 (2016) requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examinations obtained on remand must comply with these requirements.

In addition, as the February 2015 Board remand requested that the examiner address disparities concerning the symptoms of the left knee appearing in a May 2011 VA examination and a November 2014 VA examination, the examiner should also comment on any such findings.

Finally, the record shows that the RO has not issued a supplemental statement of the case in connection with the present appeal.  After the development indicated below has been completed, the RO should readjudicate the claims and issue a supplemental statement of the case, if otherwise indicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the current level of severity of the left and right knee disabilities.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also review the examination reports from the May 2011 VA examination and the November 2014 VA examination, and the Board's discussion in the February 2015 remand, as to the disparity between the two reports with regard to the Veteran's left knee.  The examiner is asked to clarify the current severity of the Veteran's left and right knee disabilities.

The rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




